         Case 3:20-cv-02731-VC Document 465 Filed 07/29/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                        BAIL ORDER NO. 36
          v.                                        Re: Dkt. Nos. 451, 453, 457

  DAVID JENNINGS, et al.,
                 Defendants.

       1. Alexander Labastida’s bail request is moot.

       2. The bail requests from the following detainees are denied without prejudice:

          •    Alejandro Flores Bañuelos

          •    Fernando Martinez-Ortiz

          •    Alan Cabrera-Reyes

       3. Zuoling Qiu’s bail request is deferred. The plaintiffs should submit additional

          information regarding the details of Mr. Qiu's criminal course of conduct, and in

          particular should explain the factual basis for the dissuading a witness conviction and

          the criminal threats charge. The government may respond within 3 business days.

       4. Martin Lopez Curiel’s bail request is granted. Bail is subject to the standard

          conditions of release stated at Dkt. No. 369. Bail is also subject to the further

          condition that Mr. Lopez may not go to his wife’s home.

       IT IS SO ORDERED.

Dated: July 29, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
